DETAILED ACTION
In response to communications filed 04/20/2021.
Claims 1-11 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibata et al. (US 2022/0116825 A1) hereinafter “Shibata.”

Regarding Claim 1, Shibata teaches A packet switch (Shibata: paragraphs 0049-0065 & Figs. 1-4, path control device) that determines a time slot for closing transmission of low-priority packets (Shibata: paragraphs 0052-0053 & Fig. 2, calculates a low priority signal transmissible period) based on a determination result of periods of high-priority packets (Shibata: paragraphs 0053-0055 & Fig. 2, calculate low priority signal transmissible period between each high priority signal) having periodicity (Shibata: paragraphs 0050, 0062-0065 & Fig. 4, high priority signal transmissible period (HP)), the packet switch comprising:
a memory (Shibata: paragraph 0049 & Fig. 2, section information acquisition unit); and
a processor coupled to the memory (Shibata: paragraph 0049 & Fig. 2, communication path calculation unit) and configured to:
determine, for respective input ports (Shibata: paragraph 0054 & Fig. 2, depicting output signal from communication path setting unit), the periods of the input high-priority packets (Shibata: paragraph 0050 & Fig. 2, acquire high priority signal transmissible period); and
determine a setting period of a gate control list in which the time slot for closing is set (Shibata: paragraph 0054, setting on each of the SWs so that a path between the low priority wireless device and the low priority wireless control device is switched to a path including a low priority signal transmissible period), based on the determined periods of the high-priority packets (Shibata: paragraph 0054, matches a timing at which the path is switched to a timing at which the high priority transmission changes).

Regarding Claim 2, Shibata teaches the respective claim(s) as presented above and further teaches wherein the processor distributes input packets to different paths for the high-priority packets and the low-priority packets (Shibata: paragraph 0061-0066 & Figs. 3-4, transmit to each respective communication path of low and high priority),
stores information on the periods in a control packet (Shibata: paragraph 0050, acquire signal transmissible period information including a high priority signal transmissible period (HP) and a low priority signal transmissible period (LP) in an SW from the respective SWs), and
extracts and outputs the information on the periods from the control packet (Shibata: paragraph 0054, calculate low priority signal transmissible period based on high priority signal),
wherein a determination of the period and an insertion of the information on the periods in the control packet are performed before a distribution of the input packets (Shibata: paragraph 0054, communication path setting unit performs setting on each of the SWs for respective low and high priority signals), and an extraction of the information on the periods is preformed after the distribution of the input packets (Shibata: paragraphs 0054-0056, said calculation of paths before setting of low and high priority paths).

Regarding Claim 3, Shibata teaches the respective claim(s) as presented above and further teaches wherein the processor determines a least common multiple of the periods of the determined plurality of high-priority packets as the setting period (Shibata: paragraph 0027, periodically repeating a high priority signal transmissible period in which high priority traffic is transmissible).

Regarding Claim 4, Shibata teaches the respective claim(s) as presented above and further teaches wherein the processor operates in a non-operation state of a device (Shibata: paragraphs 0049-0065 & Figs. 1-4, path control device), and
performs processing of a stationary monitoring phase in which information on the time slot for dosing set in the gate control list is corrected, based on a monitoring state of the arriving high-priority packets by an operation after the device is shifted to an operation state (Shibata: paragraphs 0081-0083, operation of closing a gate so that new low priority traffic does not flow within a high priority signal transmissible period).

Regarding Claim 5, Shibata teaches the respective claim(s) as presented above and further teaches wherein, as the control packet, information on the determined periods is stored in a free area of a general-purpose frame (Shibata: paragraphs 0050-0051, signal transmissible period information input in acquisition unit).

Regarding Claim 6, Shibata teaches the respective claim(s) as presented above and further teaches wherein the high-priority packet is a mobile front haul (MFH) packet (Shibata: paragraph 0022, high priority traffic (low delay), thus teaching MFH packets; see also paragraphs 0002-0003, mobile fronthaul).

Regarding Claim 7, Shibata teaches the respective claim(s) as presented above and further teaches wherein, in a configuration in which a plurality of packet switches are coupled (Shibata: paragraph 0059 & Fig. 3, Switches 1-7), the processor determines the setting period in the own device, based on the periods of the determined plurality of high-priority packets (Shibata: paragraph 0054, matches a timing at which the path is switched to a timing at which the high priority transmission changes).

Regarding Claim 8, Shibata teaches the respective claim(s) as presented above and further teaches wherein, in a case of a configuration in which one or a plurality of packet switches are coupled (Shibata: paragraph 0059 & Fig. 3, Switches 1-7), the control packet is deleted at an output port of a last stage (Shibata: paragraph 0081, stopping the transmission and output of SWs).

Regarding Claim 9, Shibata teaches A packet period determination method (Shibata: paragraphs 0049-0065 & Figs. 1-4, path control device) for determining a time slot for closing transmission of low-priority packets (Shibata: paragraphs 0052-0053 & Fig. 2, calculates a low priority signal transmissible period), based on a determination result of periods of high-priority packets (Shibata: paragraphs 0053-0055 & Fig. 2, calculate low priority signal transmissible period between each high priority signal) having periodicity (Shibata: paragraphs 0050, 0062-0065 & Fig. 4, high priority signal transmissible period (HP)), the method comprising:
a period determination process of determining each of the periods of the input high-priority packets (Shibata: paragraph 0050 & Fig. 2, acquire high priority signal transmissible period) for respective input ports (Shibata: paragraph 0054 & Fig. 2, depicting output signal from communication path setting unit); and
a closing TS determination process of determining a setting period of a gate control list in which the time slot for closing is set (Shibata: paragraph 0054, setting on each of the SWs so that a path between the low priority wireless device and the low priority wireless control device is switched to a path including a low priority signal transmissible period), based on the periods of the plurality of high-priority packets each determined in the period determination process (Shibata: paragraph 0054, matches a timing at which the path is switched to a timing at which the high priority transmission changes).

Regarding Claim 10, Shibata teaches the respective claim(s) as presented above and further teaches a control packet insertion process of storing information on the periods of the high-priority packets determined in the period determination process in a control packet (Shibata: paragraph 0050, acquire signal transmissible period information including a high priority signal transmissible period (HP) and a low priority signal transmissible period (LP) in an SW from the respective SWs), and causing the control packet to pass through a distribution unit that distributes input packets to different paths for the high-priority packets and the low-priority packets (Shibata: paragraph 0054, communication path setting unit performs setting on each of the SWs for respective low and high priority signals); and
a control packet extraction process of extracting information on the periods from the control packet having passed through the distribution unit, and outputting the information as information on the periods in the closing TS determination process (Shibata: paragraphs 0054-0056, output of low and high priority paths).

Regarding Claim 11, Shibata teaches the respective claim(s) as presented above and further teaches wherein, in the control packet insertion process, the control packet is inserted within the determined periods of the high-priority packets (Shibata: paragraph 0054, calculate low priority signal transmissible period based on high priority signal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wei (US 2019/0386913 A1) teaches transmitting low-priority data packets and high-priority data packets based on network status (paragraph 0135). 
Sakamoto et al. (US 2019/0213334 A1) teaches a mobile fronthaul configured to transfer data transmitted/received by a user terminal between a central station and a radio station (paragraph 0017).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468